Citation Nr: 0939432	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for service-connected left ear hearing loss.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of right foot 
injury, status post fractures of metatarsals, and ankle 
sprain.  

3.  Entitlement to an initial, compensable disability rating 
for service-connected residuals of right wrist injury/sprain.  

4.  Entitlement to an initial, compensable disability rating 
for service-connected residuals of right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.

On his August 2006 VA Form 9, the Veteran indicated that he 
wanted a Board hearing at his local RO; however, in December 
2006, the Veteran indicated that he no longer wanted the 
Board hearing.  As such, the Board finds that all due process 
has been satisfied with respect to the Veteran's right to a 
hearing.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that a February 2005 VA audiological examination 
showed pure tone thresholds in four frequencies from 1000 to 
4000 Hertz that averaged 24 decibels in the Veteran's left 
ear, with speech recognition of 94 percent, corresponding to 
Level I hearing.  

2.  The competent and probative evidence of record shows the 
Veteran's service-connected residuals of right foot injury, 
status post fractures of metatarsals and ankle sprain, are 
characterized by subjective complaints of occasional 
swelling, with intermittent pain.  Objective examination 
revealed no tenderness, erythema, warmth, swelling, or 
deformity, and the Veteran's gait is independent without an 
assistive device or limp.  There is a 50 percent decrease in 
range of motion with endurance, without any associated pain.  
There is no radiographic evidence of injury or disease of the 
bones, joints, or soft tissue in the right foot.  Additional 
functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness is not demonstrated 
to any significant degree.

3.  The competent and probative evidence of record shows the 
Veteran's service-connected residuals of right wrist 
injury/sprain are characterized by subjective complaints of 
occasional swelling of the dorsal aspect of the wrist, with 
stiffness and weakness, and intermittent pain.  Objective 
examination revealed no tenderness, erythema, warmth, 
swelling, or crepitus associated with the right wrist joint.  
The Veteran was able to demonstrate flexion to 65 degrees, 
extension to 35 degrees, radial deviation to 12 degrees, with 
pain, and ulnar deviation to 25 degrees, with pain.  There is 
no radiographic evidence of injury or disease involving the 
right wrist joint.  Additional functional impairment due to 
flare-ups of pain, incoordination, fatigability, or weakness 
is not demonstrated to any significant degree.

4.  The competent and probative evidence of record shows the 
Veteran's service-connected residuals of right knee injury 
are characterized by subjective complaints of displacement of 
the kneecap medially, with pain, which occurs with flexion or 
kneeling.  Objective examination revealed no tenderness, 
erythema, warmth, or swelling in the right knee joint.  
McMurray's sign was negative and there was no lateral 
subluxation and crepitus in the patella.  The Veteran was 
able to demonstrate flexion to 110 degrees, with complaints 
of tightness, and the examiner noted extension was lacking 5 
degrees.  X-rays revealed minimal osteophyte formation at the 
tubercles that were "of questionable significance," with no 
other distinct evidence of pathology.  Additional functional 
impairment due to flare-ups of pain, incoordination, 
fatigability, or weakness is not demonstrated to any 
significant degree.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for service-connected left ear hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2009).  

2.  The schedular criteria for an initial disability rating 
in excess of 10 percent for service-connected residuals of 
right foot injury, status post fractures of metatarsals and 
ankle sprain, have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5284 (2009).  

3.  The schedular criteria for an initial, compensable 
disability rating for service-connected residuals of right 
wrist injury/sprain have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5284 (2009).  

4.  The schedular criteria for an initial, compensable 
disability rating for service-connected residuals of right 
knee injury have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5299-5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Hearing Loss

Service connection for left ear hearing loss was established 
in June 2005, and the RO assigned a noncompensable (zero 
percent) disability rating pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100, effective September 2004.  

The Veteran expressed disagreement with the disability rating 
assigned to his service-connected left ear hearing 
impairment, arguing that his disability warrants a higher 
disability rating.  The Veteran has reported that his hearing 
loss is significant and he always has difficulty on the 
telephone and in noisy areas.  See August 2006 VA Form 9.  

The Board has considered the Veteran's statements regarding 
his service-connected hearing impairment.  However, 
disability ratings for a service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 20 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
testing in the frequencies at 1000, 2000, 3000, and 4000 
Hertz.  The rating schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code 
(DC) 6100 (2009).  

In situations where service connection has been granted for 
defective hearing involving one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of § 
3.383 of this chapter.  See 38 C.F.R. § 4.85(f).  If the 
veteran does not have total deafness in both ears, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  See 38 C.F.R. 
§§ 4.85-4.87, Table VII, DC 6100 (2009).  

Summary information accompanying the rating criteria for 
evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," they do not constitute liberalizing provisions.  
38 C.F.R. § 4.86 (2009).  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id.  

The most reliable and probative evidence of record consists 
of a February 2005 VA audioloigcal examination, which also 
represents the most current evidence of record (in this 
regard, there is no indication in the record that the 
Veteran's condition has worsened since 2005 to the point that 
a compensable evaluation would be warranted).  The results of 
the February 2005 VA audiological examination indicate there 
was an average pure tone threshold in the Veteran's left ear 
of 24 decibels, with speech recognition of 94 percent.  
Evaluating these test scores using Table VI shows that the 
Veteran's hearing acuity is at Level I in his left ear, which 
results in a noncompensable (zero percent) evaluation.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  

The Board notes the Veteran was scheduled an additional VA 
examination in November 2008; however, the Palo Alto VA 
Medical Center informed the RO that the Veteran refused the 
examination.  Therefore, there is no other reliable and 
probative evidence of record which contains additional 
information regarding the severity of the Veteran's service-
connected left ear hearing impairment.  

The Board has also considered the Veteran's service-connected 
left ear hearing loss under 38 C.F.R. § 4.86, for exceptional 
patterns of hearing impairment.  However, the evidence of 
record does not show that the Veteran's left ear hearing loss 
fits the requirements of an unusual pattern of hearing 
impairment because he does not have a pure tone threshold of 
55 decibels or more in all four frequencies in the left ear.  
Therefore, 38 C.F.R. § 4.86 is not for application in this 
case.  

The most competent and probative evidence of record shows the 
Veteran's service-connected left ear hearing loss, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a 
zero percent evaluation, and no more.  In order to be 
assigned a 10 percent disability rating, the Veteran would 
need at least Level X or XI in the service-connected ear.  
The pertinent evidence of record does not reflect that level 
of disability, outweighing the Veteran's statements regarding 
entitlement to a compensable evaluation.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the Veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
Veteran's claim for service connection, in November 2004, has 
his left ear hearing loss disability been more disabling than 
as currently rated under this decision.

Consequently, the Board finds that the disability rating 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the Veteran.  As the 
evidence preponderates against the claim for an initial 
compensable disability rating for the Veteran's service-
connected left ear hearing loss, the benefit-of-the- doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




Right Foot Disability

Service connection for residuals of right foot injury was 
established in June 2005, and the RO assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.72, DC 5284, 
effective from September 2004.  

The Veteran has asserted that his service-connected residual 
right foot disability warrants a higher disability rating.  

Under DC 5284, foot injuries warrant a 10 percent rating when 
moderate, a 20 percent rating when moderately severe, and a 
30 percent rating when severe.  A 40 percent rating is 
warranted with actual loss of use of the foot.  

Review of the record reveals the Veteran's service-connected 
residual right foot injury is characterized by occasional 
swelling, with intermittent pain on the top of the foot.  The 
Veteran reported that he has flare-ups of pain that are 
precipitated by walking, especially going up and down on 
ladders, jogging, and running, and last a couple of days.  
See January 2005 VA General Medical examination report.  
Objective examination of the Veteran's right foot revealed no 
tenderness, erythema, warmth, swelling, or deformity.  There 
was a 50 percent decrease in range of motion with endurance, 
without any associated pain.  His gait was independent 
without an assistive device or a limp.  X-rays revealed a 
normal right foot.  See Id.  

Based on the foregoing, the Board finds the Veteran's 
service-connected right foot disability is no more than a 
moderate disability.  Despite the evidence of intermittent 
swelling and pain and the finding of a 50 percent decrease in 
range of motion with endurance, the evidence shows no 
radiographic evidence of injury or disease of the bones, 
joints, or soft tissue, providing evidence against this 
claim.  There is no evidence of tenderness, altered gait, 
complete loss of use, or other functional limitation due to 
the service-connected right foot disability.  Without 
evidence of more severe symptoms resulting in a moderately 
severe or severe foot disability, the Board finds that a 
disability rating higher than 10 percent is not warranted.  

The Board has evaluated the Veteran's right foot disability 
under all other potentially applicable diagnostic codes to 
determine whether he can be rated higher than 10 percent.  
However, the Veteran has never been found to have acquired 
flatfoot, weak foot, claw foot (pes cavus), anterior 
metatarsalgia, hallux valgus, hallux rigidus, hammer toes, or 
malunion or nonunion of the tarsal or metatarsal bones.  
Therefore, DCs 5276 to 5283 are not for application in this 
case.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

The January 2005 VA examination report reflects that the 
Veteran reported having flare-ups of pain that last a couple 
of days and the January 2005 VA examiner stated that the 
Veteran had a 50 percent decrease in range of motion with 
endurance, without any associated pain.  Despite the evidence 
showing flare-ups of pain and decreased range of motion with 
enduration, the VA examiner noted there was no pain 
associated with the decreased range of motion.  Therefore, 
the Board finds that any additional functional limitation due 
to pain is contemplated in the 10 percent rating currently 
assigned and, thus, there is insufficient evidence to warrant 
a rating in excess of 10 percent based on functional loss due 
to pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Finally, the Board has considered whether the Veteran was 
entitled to a "staged" rating for his service-connected 
disability.  See Fenderson, supra.  However, upon reviewing 
the longitudinal record in this case, the Board finds that, 
at no time since the filing of the Veteran's claim for 
service connection, in November 2004, has his residual right 
foot disability been more disabling than as currently rated 
under this decision.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's service-
connected residual right foot disability warrants a 
disability rating higher than 10 percent, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert, 
supra.  

Right Wrist

Service connection for residuals of right wrist disability 
was established in June 2005, and the RO assigned a 10 
percent disability rating pursuant to 38 C.F.R. § 4.72, DC 
5215, effective from September 2004.  

Under DC 5215, limitation of motion of the wrist warrants a 
10 percent disability rating if palmar flexion is limited in 
line with the forearm (or zero degrees) or if dorsiflexion is 
less than 15 degrees.  

Review of the pertinent evidence of record reveals the 
Veteran's service-connected right wrist disability is 
manifested by occasional swelling of the dorsal aspect of the 
wrist, with stiffness and weakness, and intermittent pain.  
See January 2005 VA examination report.  The Veteran has 
reported that his flare-ups of pain can occur at any time but 
usually with forced flexion.  He reported that the flare-ups 
last for two days and occur twice a month.  He also reported 
that if his wrist swells at work, he types with his left 
hand.  

At the January 2005 VA examination, objective examination 
revealed no tenderness, erythema, warmth, swelling, or 
crepitus associated with the right wrist joint.  The Veteran 
was able to demonstrate flexion to 65 degrees, extension to 
35 degrees, radial deviation to 12 degrees, with pain, and 
ulnar deviation to 25 degrees, with pain.  X-rays of the 
right wrist were normal, with no evidence of injury or 
disease.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of a compensable disability 
rating for service-connected residual right wrist disability.  
The competent and probative evidence shows the Veteran is 
able to demonstrate movement in palmar flexion to 65 degrees 
and dorsiflexion (extension) to 25 degrees, which does not 
warrant a compensable rating under DC 5215.  

The Board has considered the Veteran's service-connected 
right wrist disability under DC 5214, for ankylosis of the 
wrist; however, the evidence shows the Veteran is able to 
demonstrate movement in all planes of excursion (flexion, 
dorsiflexion, ulnar deviation, and radial deviation) and, 
thus, favorable or unfavorable ankylosis is not shown in the 
evidence of record.  Therefore, DC 5214 does not assist the 
Veteran in obtaining a compensable disability rating.  

The Board has also considered whether the Veteran's service-
connected right wrist disability warrants a staged rating.  
See Fenderson, supra.  However, the evidence does not reflect 
that the Veteran's residual right wrist disability has been 
manifested by more severe symptoms or been more disabling 
since he filed his claim for service connection in November 
2004.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's service-
connected residual right wrist disability warrants an 
initial, compensable disability rating, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert, 
supra.  

Right Knee

Service connection for residuals of a right knee injury was 
established in June 2005, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.71a, DC 5299-5260, effective from September 
2004.  

The Veteran's specific disability is not listed on the Rating 
Schedule and the RO assigned DC 5299-5260 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2009).  

The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71a, DC 5260, for limitation of flexion 
in the leg.  Nevertheless, in evaluating this claim, the 
Board will consider the Veteran's service-connected residual 
right knee disability under all potentially applicable 
diagnostic codes.  

Under DC 5260, a 10 percent rating is warranted for flexion 
limited to 45 degrees, a 20 percent rating is warranted for 
flexion limited to 30 degrees, and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  Likewise, under 
DC 5261, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

Review of the pertinent evidence of record reveals the 
Veteran's service-connected residual right knee disability is 
manifested by subjective complaints of displacement of the 
kneecap medially, with pain, which occurs when he flexes his 
knee too much or if he kneels.  The Veteran also reported 
"popping" at the kneecap and temporary weakness after it 
pops out.  He stated that he reduces the knee himself when 
this occurs.  The Veteran specifically denied experiencing 
swelling, buckling, or locking in the right knee joint.  He 
also reported that he has flare-ups of pain when he kneels, 
which occurs every two months.  See January 2005 VA 
examination report.  

Objective examination revealed no tenderness, erythema, 
warmth, or swelling.  The examiner noted that it was 
difficult to determine if the Veteran has ligamentous laxity 
because he was very guarded regarding the knee.  However, the 
examiner noted that McMurray's sign was negative and there 
was no lateral subluxation and crepitus in the patella.  The 
Veteran was able to demonstrate flexion to 110 degrees, with 
complaints of tightness, and the examiner noted extension was 
lacking 5 degrees.  X-rays of the right knee revealed minimal 
osteophyte formation at the tubercles that were noted as "of 
questionable significance," with no distinct evidence of 
pathology.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of a compensable disability 
rating.  While the evidence shows the Veteran has limitation 
of motion as he is unable to demonstrate full flexion and 
extension in his right knee, the evidence does not show the 
Veteran has demonstrated flexion to a degree which warrants a 
compensable disability rating.  As noted, the Veteran has 
demonstrated flexion to 110 degrees, which is noncompensable 
under DC 5260.  Therefore, DC 5260 does not assist the 
Veteran in obtaining a disability rating higher than 10 
percent.  

The Board has considered the Veteran's right knee disability 
under all other potentially applicable diagnostic codes.  
However, the evidence does not show the Veteran has 
demonstrated extension to 10 degrees or higher and, thus DC 
5261, does not assist him in obtaining a compensable 
disability rating.  Likewise, because the evidence shows the 
Veteran is able to demonstrate movement in all planes of 
excursion with his right knee, ankylosis is not shown in the 
evidence of record and DC 5256 is not for application.  

The January 2005 VA examiner noted that McMurray's sign was 
negative and there was no lateral subluxation and crepitus in 
the patella.  In addition, despite the Veteran's report that 
his kneecap pops out occasionally, he denied any buckling or 
locking in the right knee joint.  Therefore, the Board finds 
there is no competent evidence of recurrent subluxation or 
lateral instability associated with the service-connected 
right knee disability and, thus, DC 5257 is not for 
application.  Likewise, the evidence does not show the 
Veteran's semilunar cartilage is dislocated or has been 
removed, or that he has genu recurvatum (hyperextended knee).  
Therefore, DCs 5258, 5259, and 5263 are not for application 
in this case.  

In evaluating the Veteran's right knee under the criteria of 
DeLuca, supra, the Board notes the Veteran reported having 
flare-ups of pain when he kneeled or flexed his knee too 
much.  However, the Veteran did not lodge any complaints of 
pain while demonstrating range of motion at the January 2005 
VA examination and there were no findings of incoordination, 
weakness, or excess fatigability.  

Based on the above, while the January 2005 VA examiner did 
not estimate the Veteran's functional loss due to pain, the 
Board finds the Veteran was not prejudiced thereby.  As 
noted, the Veteran did not complain of pain during objective 
examination and additional limitation of motion or functional 
impairment as to warrant a higher disability rating is not 
shown.  Therefore, an increased rating is not warranted based 
on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether the Veteran is entitled to a 
staged rating for his service-connected right knee 
disability.  See Fenderson, supra.  However, the objective 
findings and the functional impairment reflected thereby have 
been relatively consistent throughout the appeal period.  
Therefore, the Board finds that, at no time since the filing 
of the Veteran's claim for service connection has his right 
knee disability been more disabling than as currently rated 
under this decision.  

In view of the foregoing, the Board finds that the 10 percent 
disability rating currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
The preponderance of the evidence is against the grant of a 
compensable disability rating at any time during the pendency 
of this claim and appeal, and the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice that informs the veteran of the types of 
evidence needed to substantiate the claim, namely evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009). 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the Veteran is challenging the initial 
disability evaluation assigned following the grant of service 
connection.  In Dingess, supra, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals the RO sent the Veteran a letter 
in January 2005 that fully addressed all required notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In addition, the RO 
sent the Veteran a letter dated November 2008 that informed 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The Veteran was 
afforded VA examinations in January and February 2005, and he 
declined to be examined in November 2008.  Significantly, the 
Veteran has not identified any evidence relative to his 
claims that has not been obtained and associated with the 
claims file, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes the Veteran 
requested the RO obtain treatment records from Dr. P., who 
treated her after service.  The RO sent the Veteran a letter 
requesting she complete and return an Authorization and 
Consent form that included Dr. P's address, as the one 
provided previously did not contain his address.  However, 
the Veteran did not respond to the RO's request for the 
Authorization form or otherwise provide Dr. P's address.  It 
is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial, compensable disability rating for 
service-connected left ear hearing loss is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of right foot injury, 
status post fractures of metatarsals and ankle sprain is 
denied.  

Entitlement to an initial, compensable disability rating for 
service-connected residuals of right wrist injury/sprain is 
denied.  

Entitlement to an initial, compensable disability rating for 
service-connected residuals of right knee injury is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


